Title: Joint Statement by William P. Van Ness and Nathaniel Pendleton on the Duel between Alexander Hamilton and Aaron Burr, [17 July 1804]
From: Van Ness, William P.,Pendleton, Nathaniel
To: 



[New York, July 17, 1804]

Col: Burr arrived first on the ground as had been previously agreed. When Genl Hamilton arrived the parties exchanged salutations and the Seconds proceeded to make their arrangments. They measured the distance, ten full paces, and cast lots for the choice of positions as also to determine by whom the word should be given, both of which fell to the Second of Genl Hamilton. They then proceeded to load the pistols in each others presence, after which the parties took their stations. The Gentleman who was to give the word, then explained to the parties the rules which were to govern them in firing which were as follows: The parties being placed at their stations The Second who gives the word shall ask them whether they are ready—being answered in the affirmative, he shall say “present” after which the parties shall present & fire when they please. If one fires before the other the opposite second shall say one two, three, fire, and he shall fire or loose his fire. And asked if they were prepared, being answered in the affirmative he gave the word present as had been agreed on, and both of the parties took aim, & fired in succession, the Intervening time is not expressed as the seconds do not precisely agree on that point. The pistols were discharged within a few seconds of each other and the fire of Col: Burr took effect; Genl Hamilton almost instantly fell. Col: Burr then advanced toward Genl H——n with a manner and gesture that appeared to Genl Hamilton’s friend to be expressive of regret, but without Speaking turned about & withdrew. Being urged from the field by his friend as has been subsequently stated, with a view to prevent his being recognised by the Surgeon and Bargemen who were then approaching. No farther communications took place between the principals and the Barge that carried Col: Burr immediately returned to the City. We conceive it proper to add that the conduct of the parties in that interview was perfectly proper as suited the occasion.
